Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-363

                                       JANUARY TERM, 2012

 In re A.M., G.M., J.M. & M.M., Juveniles              }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Windsor Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 28/29/30/31-3-09 Wrjv

                                                            Trial Judge: Walter M. Morris, Jr.

                          In the above-entitled cause, the Clerk will enter:

       Mother and father appeal from the trial court’s order terminating their parental rights to
A.M., G.M., J.M., and M.M. Mother argues that the court erred in evaluating the mother-child
bond. Father asserts that the court erred in concluding that his ability to parent the children had
stagnated and that termination of his rights was in the children’s best interests. We affirm.

        Mother and father are the biological parents of A.M., born in 2001; G.M., born in 2003;
M.M., born in 2004; and J.M., born in 2006. The family lived in Tennessee before moving to
Vermont, and there were a number of interventions with the family by the Tennessee Department
of Children’s Services. The Vermont Department for Children and Families (DCF) became
involved with the family in November 2008 after the children’s maternal grandmother reported
concerns about the children’s well-being. Between November 2008 and March 2009, DCF
provided assistance and services for the family. In March 2009, DCF filed a petition to have the
children adjudicated as children in need of care or supervision (CHINS). The court issued a
conditional custody order that allowed the children to continue living with parents subject to a
number of terms. At the time, the family was homeless and living in a shelter. Parents were
required, among other things, to engage with service providers to secure and maintain adequate
housing; to arrange for A.M. and G.M. to attend school on a daily basis; and to engage in a
variety of services addressed to individual and family needs.

        In April 2009, the parties stipulated and the court found that the children were CHINS.
The parties agreed at the disposition hearing that the children would remain in the conditional
custody of parents. In the months following this order, mother was asked to leave the homeless
shelter due to interpersonal conflicts with other families living at the shelter. Father became the
children’s primary caregiver, although they had regular contact with mother. These contacts
with mother became a matter of concern to DCF. Mother was living in a motel with an unknown
man, and the motel was used by the Department of Corrections to house offenders, including sex
offenders. Father allowed the children to visit mother there and stay overnight. On another
occasion, mother was living with a friend, and she assaulted this friend in the presence of father
and the children. In November 2009, after finding that the children were not properly
supervised, the court transferred custody of the children to DCF. Parents were directed, among
other things, to establish safe housing; explore part-time employment; and to meet the children’s
emotional needs through pre- and post-visit coaching. In October 2010, DCF moved to
terminate parents’ residual parental rights. Following a four-day hearing in April 2011, the court
granted the request in a September 2011 order.

        The court made numerous findings, including the following. Parents’ relationship had
historically been problematic. Both parents had significant long-term health problems, physical
and mental, which did not appear to be getting better. Physically, they both experienced chronic
pain and attendant issues concerning pain management. Father was addicted to prescription pain
medication at one point. He continued to take a variety of medications to manage his pain and
anxiety. Father also had Chiari malformation—a chronic genetic disorder that resulted in
migraine headaches, gait and balance issues, and, occasionally, seizures. Mother suffered from
borderline personality disorder, a chronic mental illness. Mother also had unspecified anxiety
disorder; recurrent major depressive disorder; and pain disorder, associated with psychological
factors and a general medical condition. Mother’s mental health issues rendered her unable to
properly moderate her behaviors and communications, to communicate and problem solve with
others, to avoid unreasonable conflict, and thus, to provide stable and consistent guidance and
nurture for the children. Mother also lacked insight into the consequences of her mental illness,
and she required significant assistance in planning and attending to activities and exercising
independent judgment. The court found that the course of treatment for mother’s mental illness
was long and the prognosis mixed. Father’s mental impairment was much less significant than
mother’s. The court found that father nonetheless needed to address issues of depression and his
emotions in dealing with others, including service providers and foster parents.

         The court observed that while parents had undertaken to comply with most of the case
plan requirements, they had also delayed case plan progress by refusing to comply with some
case plan responsibilities or by initially refusing and later changing their minds. While father
had over time displayed greater ability and willingness to comply with case plan responsibilities,
the court found that his efforts were, in key aspects, compromised by mother’s conduct. Mother
initially refused to participate in substance abuse or mental health evaluations. She declined to
provide releases, and then signed releases “under duress,” delaying the process of evaluation and
impeding the exchange of information. Mother also impeded an expert’s psychological
assessment of the family. The court found that, in key instances, services providers had engaged
in greater effort than parents to address the responsibilities that had been identified for them in
the case plan. On the whole, it concluded that while parents completed certain responsibilities of
the case plan, they failed to substantially and reasonably comply with the central expectations of
that plan consistent with the children’s interests.

        The court found that parents regularly visited the children, although they were often late
for the visits, causing the younger children anxiety. These visits occurred in the presence of a
coach from Easter Seals Family Time or some other supervisor. Father attended significantly
more pre-visit meetings than mother, although mother showed some improvement after February
2011. The court found that father was a more stable and consistent presence for the children
during the visits. Mother was largely detached and was less engaged with the children. She
struggled to engage emotionally in Family Time, and even with coaching or redirection, it was
difficult for her to participate. She frequently took breaks from the visits, leaving the room to
talk on the phone or to smoke cigarettes. She did not display flexibility consistent with the
children’s interests and would keep working on a project even though the children had tired of it
and wanted to move on. At times, she would persistently engage with one of the children to the
exclusion of the others to the point where the child was frustrated and upset. She occasionally
made unhelpful comments to the children and appeared unaware of the impact these statements
had on the children. Father tried to help mother, but he then became diverted from his own
attentions to the children. Given the children’s individual emotional needs, the court found that
                                             2
the impact of mother’s detachment or needs diverted the efforts of both parents to provide a
positive parenting interaction. The court also found that both parents demonstrated little patience
in dealing with G.M., who has special needs, during visitation.

        The Family Time coach submitted a report in February 2011. She noted that chronic
problems had persisted in parents’ level of engagement in the Family Time program and the
quality of their visits, which warranted reevaluation of the family’s participation in the program.
The court credited the coach’s assessment that mother had failed to make any significant
improvement in the quality of her engagement with the children during visits. The court also
found that telephone contact with the children had been causing the children anxiety and distress.
The calls were supposed to be of limited duration, but mother showed consistent difficulty in
reasonably disengaging from the calls, despite the fact that the children did not want to remain
on the telephone for extended periods. The calls also at times resulted in father making threats
and using inappropriate language to the foster parents.

       As to other case plan requirements, the court found that parents’ housing problems
continued after the children came into DCF custody. Parents did not follow advice in securing
Section 8 vouchers. At one point they were living in a motel and then in a tent. Parents
eventually secured housing in October 2010. The court found that neither parent was employed,
nor had father made any sustained effort to secure employment, which was a requirement of the
case plan. Parents received food stamps of $340 per month. At one point, mother’s benefits
were reduced because she engaged in impropriety related to the food stamps.

        The court found that parents accepted no responsibility for the circumstances that resulted
in the children being placed in DCF custody. Parents believed that they were the victims of an
unreasonable system that brought about the separation, which clearly impeded their efforts to
secure reunification of their family. Parents had also threatened those workers and providers
with whom they disagreed. Father’s communications and conduct in particular served to place
others in reasonable concern for their safety. His conduct was the direct cause of the loss of the
resource of Easter Seals Family Time Coaching to facilitate parent-child contact and the process
of family reunification. The court found that parents made minimal progress in assuming
increased responsibility for personal progress and rehabilitation and, of greater significance, in
actually parenting the children. There plainly had been no substantial progress on either parent’s
part in meeting and addressing the children’s varied and significant needs and best interests to
the point that they might resume custody and parenting of them within any reasonable period of
time. Even father acknowledged that if reunification were to occur, it would be a slow process.

        The court explained that the children had been placed in foster care after coming into
DCF custody in November 2009. Both A.M. and G.M. were in the same foster home, and the
foster parents provided the children with an emotionally and physically beneficial environment.
G.M. has special needs, which presented special parenting challenges. He was born prematurely,
he failed to thrive as an infant, and he experienced developmental delays. He also has
LEOPARD syndrome, a multisystem condition that can have an impact upon development and
organ functioning. He presents himself as younger than his age. G.M. needs intense, focused,
and consistent direction, attention, and affection. The court found that both G.M. and A.M. had
made substantial progress in their foster home, both personally and academically. The foster
parents were prepared to adopt A.M. but not G.M., although they were committed to providing
foster care and maintaining a long-term relationship with him in a transition to a permanent
placement. M.M. and J.M. were living together in a different foster home, where they had also
made significant progress. The foster parents provided a loving, stable and beneficial home for
the children, and they were committed to adopting M.M. and J.M.
                                              3
        Marilyn Gabriel performed a psychological assessment of the family at DCF’s request,
and her report was entered into evidence. The court found that Ms. Gabriel testified as a highly
qualified expert. She opined that each of the children displayed emotional and psychological
needs consistent with parental neglect. Ms. Gabriel observed that the children displayed a loving
bond with parents, but she described this as a “traumatic bond” displayed by children in
circumstances such as those here in which they display love and affection for parents at their
own expense.

        Based on these and numerous other findings, the court concluded that, despite making
some effort, parents’ relationship with the children had clearly stagnated, especially on mother’s
part. It found that mother’s lack of engagement significantly hindered father’s efforts to build a
relationship and exercise parenting responsibilities. Based on the length of time in which the
children had been in foster care and parents’ lack of progress in assuming greater parental
responsibilities and care consistent with the children’s needs, the court found no reasonable
likelihood that mother or father could resume parenting within any reasonable period of time as
measured from the child’s perspective. The court recognized that parents loved their children
but emphasized that the key issue was what parenting environment was in the children’s best
interests. The court found that the children needed permanence, a family, and a loving
environment. It stated that parents continued to face significant barriers in their ability to care
for the children. They lacked any insight into their shortcomings and the circumstances that
brought the children into DCF custody. Mother was essentially disengaged from meaningful
relationships with the children. Despite father’s efforts, the court found that he was clearly
unable to move forward in effective parenting relationship and that he remained committed to
mother. For these and other reasons, the court concluded that termination of parents’ rights was
in the children’s best interests. This appeal by parents followed.

        Mother argues that the court misapprehended the evidence in assessing the mother-child
bond. She complains that there was evidence to show that the parent-child bond was strong but
the court nonetheless portrayed her as playing a negative role during visits and telephone contact.
She challenges the court’s finding that she was often disengaged during visits. Mother also
argues that there was no evidence to show that she had difficulty ending phone calls with the
children, causing them distress. She suggests that there is confusion as to how the court actually
viewed her role in the children’s lives, which she argues leaves considerable doubt as to the basis
for the court’s decision.

        When the termination of residual parental rights is sought, the court must find that there
has been a substantial change in material circumstances and that termination of parental rights is
in a child’s best interests. In re B.W., 162 Vt. 287, 291 (1994). “A change in circumstances is
most often found when the parent’s ability to care properly for the child has either stagnated or
deteriorated over the passage of time.” In re H.A., 153 Vt. 504, 515 (1990). To determine a
child’s best interests, the court must consider four statutory factors. See 33 V.S.A. § 5540. The
most important factor is the likelihood that the natural parent will be able to resume his or her
parental duties within a reasonable period of time. In re B.M., 165 Vt. 331, 336 (1996). As long
as the court applied the proper standard, we will not disturb its findings on appeal unless they are
clearly erroneous; we will affirm its conclusions if they are supported by the findings. In re G.S.,
153 Vt. 651, 652 (1990) (mem.).

        The court did not err in assessing mother’s role in the children’s lives, and its findings on
this issue are supported by the evidence. The court recognized that mother had ongoing and
consistent contact with the children, that she loved the children, and that she wanted to have a
                                             4
continuing relationship with them. Nonetheless, it found that the parent-child bond was an
unhealthy one. Ms. Gabriel testified to this effect, and the court found her credible. The court
also credited testimony that mother was often disengaged during parent-child visits. The court
recognized that mother was capable of interacting in a positive way with the children during
visitation, but it found her ability to do so was inconsistent and counterbalanced by other
interactions or detachment that negatively affected the children. The court’s finding that
mother’s telephone contact causes the children “frustration, discomfort, and unease” is also
supported by the record. The children’s foster mothers so testified. All of mother’s arguments
essentially turn on the court’s assessment of the credibility of witnesses and the weight of the
evidence, matters reserved exclusively for the trial court. In re A.F., 160 Vt. 175, 178 (1993);
see also In re S.B., 174 Vt. 427, 429 (2002) (mem.) (“Our role is not to second-guess the family
court or to reweigh the evidence, but rather to determine whether the court abused its discretion
in terminating mother’s parental rights”). As set forth above, the court concluded that
notwithstanding mother’s love for the children, the statutory best-interest factors showed that
termination was in the children’s best interests. See In re M.B., 162 Vt. 229, 238 (1994)
(recognizing that “[p]ublic policy . . . does not dictate that the parent-child bond be maintained
regardless of the cost to the child”). It did not err in so concluding.

        We turn to father’s arguments. Father first asserts that the evidence and the court’s
findings do not support its conclusion that he had stagnated in his ability to parent the children.
In support of his argument, father points to progress that he made in meeting the requirements of
the case plan.

         We find no error. As we have recognized, “the mere fact that a parent has shown some
progress in some aspects of his or her life does not preclude a finding of changed circumstances
warranting modification of a previous disposition order.” In re A.F., 160 Vt. 175, 181 (1993).
The court recognized that father had made some progress. Nonetheless, it concluded that he had
made no meaningful progress in assuming greater parenting responsibilities throughout the
lengthy period that the children had been in custody. Father still needed to work on his mental
health and anger issues, he continued to lack any insight into the circumstances that brought the
children into custody, he failed to make any effort to secure employment, he had not fully
engaged with vocational rehabilitation to secure his finances and develop money management
skills to maintain financial stability, and he had not developed a plan to become self-sufficient in
his ability to meet the children’s physical, emotional, and developmental needs. Additionally,
the court found that mother was clearly unable to move forward in an effective parenting
relationship and that father was committed to mother. The court acted within its discretion in
concluding that father had stagnated in his ability to care for the children.

        Father also argues that the court erred in concluding that termination of his rights was in
the children’s best interests. He states that he continued to have positive daily interaction with
the children either in person or by telephone and continued to play a constructive role and
provide emotional support to the children. Father asserts that he is now ready to resume
parenting.

       The trial court concluded otherwise, and its decision is supported by the record. As noted
above, the children had been in foster care for almost eighteen months at the time of the hearing,
waiting for parents to make progress in their caretaking ability. This was a substantial period of
time in the children’s lives and in their personal development. During this time, father had not
made progress in his ability to assume greater parenting responsibilities. Indeed, even father
acknowledged that any reunification with the children would be a slow process. As the court
found, moreover, mother’s lack of engagement significantly hindered father’s efforts to build
                                              5
relationships and exercise parental responsibilities. Father’s commitment to mother, including
his commitment to living with mother, detracted from his ability to meet the children’s needs.
Father further refused to acknowledge any responsibility for the parental shortcomings that led to
the children being taken into DCF custody. The court reasonably concluded that the children
needed stability and permanence now and that they could not afford to wait for father to
overcome his significant personal barriers and gain the skills necessary to parent them. While
father argues that the evidence supports his position, it is for the trial court, not this Court, to
weigh the evidence. A discretionary ruling of the trial court “will not be set aside simply
because a different result might have been supportable, or because another court might have
reached a different conclusion.” In re L.R.R., 143 Vt. 560, 562 (1983). The court did not abuse
its discretion in concluding that the statutory best-interest factors supported termination of
father’s rights.

       Affirmed.

                                                 BY THE COURT:

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Brian L. Burgess, Associate Justice

                                                 _______________________________________
                                                 Beth Robinson, Associate Justice




                                             6